In an action by a wife for a! judicial separation, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County, dated September 13, 1962, as, upon the wife’s motion, awarded to her, pendente lite: (a) $140 a ¡week for alimony and for the support of their infant children; (b) $1,000 counsel fees, without prejudice to a further application to the trial court for an additional allowance; and (e) exclusive possession of the marital home which the parties owned as tenants by the entirety. Order modified by reducing the alimony and support to $110 a week. As so modified, order, insofar as appealed from, affirmed, without costs. Under the circumstances disclosed by this record, it is our opinion that the allowance of alimony and support pendente j lite was excessive. However, our award, which is based on affidavits, is not intended to govern or to influence the Trial Justice in exercising his discretion to fix the amount of permanent alimony, if any, or in exercising his discretion to grant or deny any application which may be made for the allowance of an additional counsel fee. The Trial Justice’s determination should rest exclusively upon the proof adduced at the trial. Beldock, P. J., Ughetta, Hill and Rfibin, JJ., concur; Brennan, J., dissents and votes to affirm the order.